Detailed Office Action
The communication dated 12/18/2019 has been entered and fully considered.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0319440 CAPAUNO et al., hereinafter CAPAUNO.  
	As for claims 1, 2, 15, and 20, CAPAUNO discloses an electronic cigarette (vaporization device) [abstract].  CAPAUNO discloses an airflow sensor [0023, Figure 6].   The airflow sensor can detect a puff [0025].  A detection of a puff is a first condition.  CAPAUNO discloses a timer [Figure 6].  If the amount of time between puffs is too long (first timer exceeds a threshold of 30 seconds) the device will enter into a self-priming mode [0025].  The self-priming mode supplies one amount of power to the heater of the atomize [0025].  The self-priming mode has two levels of power [Figure 3]. The power level of the first power (self-priming mode) is higher than the level of the second power (self-priming mode-2) [Figure 3].
	As for claim 3, the device detects a puff [0025] which is a flow of air driven by pressure.  This means that the air pressure from puffing is higher than the minimum pressure to determine puffing (first value) has occurred.

	As for claims 6 and 16, CAPAUNO discloses if the puff is recognized within the 30 second threshold the device goes into a third power mode (regulated mode) [0025, 0026 Figure 3].
	As for claim 7, CAPAUNO discloses that the third power (regulated mode) is less than the first power (self-priming mode 1)  and is less than the second power (self-priming mode 2) [0025, Figure 3].
	As for claim 8, CAPAUNO discloses if the puff is recognized within the 30 second threshold the device goes into a third power mode (regulated mode) [0025, 0026 Figure 3].  However, if the puff is during the minimum energization duration of 5 seconds [Figure 3] the third power mode will be the same as the self-priming mode 2.
	As for claim 9, if the puffs are too close together (third timer exceeds a third threshold) the device enters into a “safety mode” which the examiner interprets as a standby state wherein the device can still vaporize liquid but cannot heat up the device [0021 and 0026].
	As for claim 13, the first and second time periods (i.e. the first self-priming mode and second self-priming mode) are continuous of each other [Figure 4],
	As for claim 14, when the device is off for more than 30 seconds (the first timer) the device will initiate the self-priming mode [0025].
	As for claims 17 and 18, the Examiner interprets the self-priming modes as the first and second time periods.  In a different embodiment the safety modes could be interpreted as a first and second time periods [Figure 3].  The first safety mode occurs when a puff is detected after 
As for claim 19, the first puff activates the self-priming modes.  The user can vape or not vape during this period.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 10 -12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0319440 CAPAUNO et al., hereinafter CAPAUNO. 
	As for claim 10, CAPAUNO discloses that the first self-priming mode operates at maximum voltage potential [Figure 3] and that the maximum voltage potrential is 4.2 volts [0006].  CAPAUNO discloses the resistor has a resistance of 2.2-3.6 ohms [0025].  
Power =V2/R = {4.2^2/ (2.2-3.6} = 4.9 watts – 8.02 watts which overlaps the instant claimed range.
	As for claims 11 and 12, the terms “first” and “second” are just labels.  Therefore the Examiner could interpret the first self-priming mode as the second power which would therefore overlap with the instant claim range.
Should the applicant argue that the second power and second time must come after the first power and first time (an argument which conflicts with instant claim 13).  CAPAUNO discloses the second self-priming mode has a voltage of 3.5 volts [Figure 3].  The resistor has a resistance of 2.2-3.6 ohms [0025].  The second self-priming mode lasts for 5 seconds [Figure 3]
	Power =V2/R = {3.5^2/ (2.2-3.6} = 3.4 watts –5.57 watts which is slightly outside of the claimed range he instant claimed range.  This is slightly outside the claimed range. However, the effect of power is dependent on the total time applied for (not claimed), the environment (colder environments require more power), and the material being vaporized (some material require less 
	
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties.
Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.

	In the alternative, it would be obvious to optimize the power applied through routine optimization.  Power applied along with time determine the total amount of energy added to the heater (and therefore temperature) and therefore is a result effective variable.  Increasing the power would allow for a higher temperature to be achieved in the same priming time or allow for the same temperature but decreased time.  
	In addition to the above, as for claim 12, when the minimum duration of self-priming mode clock has not been met but there is another puff the device will stay at the self-priming mode 2 and therefore the wattage will be the same.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0319440 CAPAUNO et al., hereinafter CAPAUNO, in view of U.S. 2011/0265806 ALARCON et al., hereinafter ALARCON.
CAPAUNO discloses detected air flow using a sensor but does not disclose an acoustic sensor.  In the same art of vaporizers ALARCON discloses that an air flow sensor can be an acoustic sensor [0017].  At the time of the invention it would be prima facie obvious to substitute one known airflow sensor type for another known airflow sensor type intended for the same purpose (measuring airflow in a vaporizer) absent evidence of unexpected results.  The person of ordinary skill in the art would expect both sensors to detect puff in CAPAUNO.  When the airflow is high the sound will be higher and therefore have a higher acoustic amplitude subject to detection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748